REVISED
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                     ___________________________

                             No. 94-60730
                     ___________________________


UNITED STATES OF AMERICA,
                                                         Plaintiff-Appellee,

                                  versus

ROY C. BRADFIELD and
LEE ANDREW WILLIAMS,
                                                   Defendants-Appellants.

           ________________________________________________

            Appeal from the United States District Court
              for the Southern District of Mississippi
         _________________________________________________

                              January 9, 1997

Before POLITZ, Chief Judge, and WIENER and STEWART, Circuit Judges.

WIENER, Circuit Judge:

     Defendants-Appellants       Roy    C.   Bradfield     and    Lee    Andrews

Williams appeal their convictions for conspiracy to possess with
intent to distribute cocaine in violation of 21 U.S.C. §§841(a)(1)

and 846.     For the reasons set forth below, we affirm Williams'

conviction but reverse Bradfield's and remand his case for a new

trial.

                                       I.

                         FACTS AND PROCEEDINGS

     The    events   giving    rise     to   Bradfield’s     and    Williams’

indictments and ultimate convictions arose in the context of a

reverse-sting    operation     orchestrated      largely     by    the    FBI’s
confidential informant, John Lee Chancey, Jr.              The sting targeted

Bradfield directly.

       Bradfield   is    a   forty-year-old     truck    driver     from   Benton,

Mississippi.   On a trucking job in 1991, he met two other drivers,

Chancey and Juan Guerero, for the first time.               While waiting for

their trucks to be unloaded, Guerero and Chancey began talking

about cocaine and weapons deals.            The only evidence in the record

of this conversation is Chancey’s testimony, from which it is

unclear whether Bradfield participated in the conversation or

merely listened.        Chancey testified initially that Bradfield “was

just laying aside . . . just hearing it.”             Chancey testified later,

however, that he told Bradfield to call Guerero if he (Bradfield)

wanted to do a deal but that Chancey would not do a deal until the

current trucking job was completed.             None dispute that Bradfield

and Chancey did not make an agreement that day to do a deal, and

that   Bradfield   left      without   even   bothering     to     get   Chancey’s

telephone number.

       Chancey testified further that some three months later, in

March 1992, Guerero called and said that he had been contacted by

Bradfield about doing a deal with Chancey.              According to Chancey,

he immediately notified personnel at a Texas district attorney’s

office, and together they began to develop a plan to lure Bradfield

to Texas to purchase drugs.        The district attorney’s office agreed

to   compensate    Chancey     with    15-25%    of     whatever    money    might

ultimately be obtained in the drug deal.                   When the district

attorney realized that his office did not have the manpower or the


                                        2
jurisdiction to carry out the plan, he called it off. Disappointed

that he would not make any money, Chancey next contacted FBI

personnel   and   persuaded    them     to   take   the    case    on   the   same

contingency fee arrangement.      Chancey admitted at trial that if he

had not persisted with the FBI, the reverse-sting operation would

have died when the district attorney in Texas lost interest.

     Following several telephone conversations, some of which were

taped, Bradfield and Chancey twice attempted — unsuccessfully — to

structure the drug deal in Mississippi.                Several weeks later,

Chancey returned to Jackson, Mississippi and, in a taped telephone

conversation on June 22, 1992, agreed to sell Bradfield four

kilograms of cocaine for $50,000.            They decided to meet at the

Shoney’s restaurant adjacent to the Shoney’s Inn on East County

Line Road where Chancey was staying.

     That same day Williams, who is a mechanic, used auto parts

dealer,   and   occasional    roofing     contractor      from    Yazoo   County,

Mississippi, agreed to ride to Jackson with his nephew, Herbert

Watts, Jr., to pick up some furniture for delivery to Williams’

sister-in-law, Joyce Sawyer, in Ridgeland, Mississippi.                 According

to Watts’ testimony, Williams and Watts rode in Watts’ truck to

East County Line Road and stopped at a convenience store to call

Ms. Sawyer before picking up the furniture.               She was not at home,

so they decided to eat at the Shoney’s restaurant next door.

     Williams and Watts entered the restaurant with a relative of

Roy Bradfield's, Newton “Shawn” Bradfield (Shawn), whom Williams

had recognized in the parking lot.           Once inside, Williams spotted


                                      3
his old high school classmates, Bradfield and co-defendant Gregory

Robertson, sitting together at a table. Williams, Watts, and Shawn

joined Bradfield and Robertson and ordered something to eat.

     Around 1:00 p.m., Chancey entered the restaurant and sat at a

table next to the aforenamed group of five.        Shortly after Chancey

sat down, Bradfield pointed to Williams, indicating to Chancey that

Williams was “the man that was going to bring the money,” and then

motioned for Chancey to accompany him (Bradfield) to the men’s

room.     Inside the men’s room, Bradfield and Chancey engaged in a

lengthy conversation which Chancey was secretly recording.           About

fifteen    minutes   later,   Williams   entered   the   men’s   room,   and

Bradfield introduced him by his nickname, Chimp, to Chancey.             The

conversation resumed, this time among the three men.

     The gist of this recorded conversation was that some of the

drug money was at the restaurant, but that a substantial amount was

elsewhere.    Bradfield said that he and Robertson would leave the

restaurant, presumably to retrieve the rest of the money, and

instructed Williams to tell Shawn that they (Williams and Shawn)

would show Chancey the money that Shawn was holding.             Bradfield

also instructed Williams to accompany Chancey to his motel room and

wait there with him until Bradfield returned with the rest of the

money.    Williams agreed to go with Chancey, saying that he would

take along a “notebook or something.”

     Instead of going with Chancey, though, Williams went back to

the table and got Watts.      The two of them then left the restaurant

together, leaving Robertson and Shawn at the table.


                                    4
      David Langlois, an FBI electronics technician, witnessed the

next series of events, to which he testified at trial.                           Langlois

was driving home from work and stopped at a Texaco station at Exit

108 on I-55.       While stopped, he saw a dark Buick Regal, which

matched a vehicle description that he had heard earlier on the FBI

radio, turn into the service station across the street from the

Texaco and stop alongside a silver Ford Ranger pickup belonging to

Watts.   One of the occupants of the Buick (Langlois testified that

there were at least two) entered the service station’s convenience

store, and the silver pickup was driven around to the rear of the

store.     The individual from the Buick left the store and walked

around to the silver pickup at the rear of the store.                                  Two

individuals in the Buick then drove it away.                      The driver of the

silver pickup moved it to the east side of the station, parked it,

got out, and got into a dark colored, full-sized pickup truck

belonging    to   Robertson,   who     had    just     arrived      at    the     service

station.    The individual from the silver pickup and Robertson then

left the station in Robertson's truck.

      Langlois never saw gasoline purchased for any of the vehicles

that had stopped at the station.             The FBI agents who observed the

scene (Langlois and his relief) reported that the individuals in

the   various     vehicles    appeared       to   be    engaged          in    “counter-

surveillance”     activity,    i.e.,    looking        for   indications          of   any

suspicious    circumstances     or     the    presence       of    law        enforcement

officers.

      Not surprisingly, Williams’ brief recounts a significantly


                                        5
different version of these events. According to Williams' version,

he and Watts left the restaurant and called Ms. Sawyer again, but

she was still not home, so they drove to Williams’ brother’s house

in Jackson.     Williams read the paper and dozed for about an hour

while Watts continued the efforts to contact Ms. Sawyer.                   Never

able to reach her, the two headed back to Yazoo County, as Watts

had to report to work in Canton, Mississippi at 3:30 p.m.                  Watts

stopped at a Texaco station at Exit 108 on I-55 and filled his

truck with gasoline. Leaving the station, they saw Robertson

putting   diesel    fuel   into     his       truck.    Watts   stopped   beside

Robertson's truck, and Williams asked Robertson if he wanted to see

a roof that Williams had put on a “mansion” in Madison County.

Watts parked his truck; Watts and Williams got into Robertson’s

truck; and the three went to see the roof (despite Watts’ purported

appointment in Canton).          Later, when those three returned to the

Texaco station in Robertson's truck, three cars of FBI and DEA

agents pulled in behind them, detained them for approximately 25-30

minutes, photographed them, and searched their persons as well as

Robertson’s and Watts’ trucks, but eventually released all three

without arresting them.

     It is noteworthy that (1) Williams maintains that these events

took place at the Texaco station at Exit 108 on I-55, but Langlois

testified that they occurred at the service station across the

street from the Texaco station, and (2) Langlois never saw fuel

purchased for any of the vehicles.

     Sometime      after   the    vehicles       left   the   service   station,


                                          6
Bradfield went to Chancey’s room at the Shoney’s Inn where, during

a video taped meeting, Bradfield chided Chancey for not coming to

Exit 108 so that the transaction could proceed more smoothly.

Chancey and Bradfield went downstairs and got into the Buick.

Inside the car, co-defendant Michael Roberts showed Chancey one

sack of money, and Bradfield pointed to another sack of money on

the floorboard.     Chancey returned to his room alone, supposedly to

get the drugs, whereupon Bradfield and Roberts were arrested in the

Buick in possession of a 9mm machine pistol and $50,000.

     Back at Exit 108, another FBI agent had observed Robertson

drive into the same service station.        Williams was in the truck

with Robertson, who stopped beside Watts’ silver pickup. Watts got

out of his truck and into Robertson’s.     As Robertson drove off with

Williams and Watts, two FBI agents stopped Robertson’s truck,

identified    the   three   individuals,   photographed   them,   and   —

according to Williams' brief — searched their persons and the two

trucks but released them without arrest.       No money or drugs were

found on any of their persons or in their vehicles.

     Bradfield was indicted by a federal grand jury, charged with

conspiracy to possess with intent to distribute cocaine.1         He did

not testify at trial but relied primarily on an entrapment defense.

The district court nevertheless refused to instruct the jury on

entrapment.   Bradfield was convicted and sentenced to 135 months,

to be followed by a four year period of supervised release, and was


      1
       Roberts and Robertson were also indicted and tried with
Bradfield and Williams.

                                    7
ordered to pay a $1,000 fine.

     Bradfield timely appealed, asserting that the district court

erred in: (1) failing to instruct the jury on entrapment, (2)

failing to instruct the jury on evaluating the credibility of a

compensated witness, and (3) denying a downward adjustment to

Bradfield’s sentence for acceptance of responsibility.

     Williams was indicted by a federal grand jury, charged    with

conspiracy to possess with intent to distribute cocaine.   Williams

did not testify at trial but relied primarily on a defense of

innocent presence and association.    He was convicted and sentenced

to 97 months, to be followed by a four year period of supervised

probation, and was ordered to pay a fine of $1,000.   Williams filed

motions for a judgment of acquittal and a new trial, both of which

were denied by the district court.

     Williams timely appealed, asserting that (1) the evidence was

insufficient to support his conviction, (2) the district court

erroneously denied his motion for a new trial, (3) the district

court denied his right to a speedy trial, (4) the district court’s

rulings were inconsistent, and (5) his counsel was ineffective.

                                II.

                             ANALYSIS

A. BRADFIELD

     1. Jury instruction on entrapment

     A defendant is entitled to an entrapment instruction when

there is sufficient evidence from which a reasonable jury could




                                 8
find entrapment.2         It follows that when a defendant's properly

requested      entrapment      instruction     is    undergirded    by    evidence

sufficient to support a reasonable jury's finding of entrapment,

the district court errs reversibly by not adequately charging the

jury on the theory of entrapment.3

      The critical determination in an entrapment defense is whether

criminal      intent    originated     with    the    defendant    or    with   the

government agents.4           Thus the threshold question is whether the

defendant was predisposed to commit the offense.5                  To assert an

entrapment defense successfully, the defendant must first make out

a   prima     facie    case   that   the   government’s    conduct       created   a


      2
      Matthews v. United States, 485 U.S. 58, 62, 108 S. Ct. 883,
886 (1988); United States v. Collins, 972 F.2d 1385, 1413 (5th Cir.
1992), cert. denied, 507 U.S. 1017, 113 S. Ct. 1812 (1993). See
also United States v. Branch, 91 F.3d 699, 711-12 (5th Cir.
1996)(“As a general proposition a defendant is entitled to an
instruction as to any recognized defense for which there exists
evidence sufficient for a reasonable jury to find in his favor . .
. .”)(citing Matthews, 485 U.S. at 63, 108 S. Ct. at 887).
      3
      See United States v. Schmick, 904 F.2d 936, 943 (5th Cir.
1990), cert. denied sub nom., 498 U.S. 1067, 111 S. Ct. 782
(1991)(“It has long been well established in this Circuit that it
is reversible error to refuse a charge on a defense theory for
which there is an evidentiary foundation and which, if believed by
the jury, would be legally sufficient to render the accused
innocent.”)(quoting United States v. Lewis, 592 F.2d 1282, 1285
(5th Cir. 1979)); United States v. Johnson, 872 F.2d 612, 622 (5th
Cir. 1989)(“When a defendant properly requests an instruction on a
theory of defense that is supported by some evidence, it is
reversible error not to adequately present the theory.”).
          4
      United States v. Pruneda-Gonzalez, 953 F.2d 190, 197 (5th
Cir.), cert. denied, 504 U.S. 978, 112 S. Ct. 2952 (1992)(citing
United States v. Nations, 764 F.2d 1073, 1079 (5th Cir. 1985));
United States v. Toro, 840 F.2d 1221, 1230 (5th Cir. 1988).
      5
      United States v. Ivey, 949 F.2d 759, 768 (5th Cir. 1991),
cert. denied sub nom., 506 U.S. 819, 113 S. Ct. 64 (1992).

                                           9
substantial risk that an offense would be committed by a person

other than one ready to commit it.6     This requires the defendant to

show both (1) his lack of predisposition to commit the offense and

(2) some governmental involvement and inducement more substantial

than simply providing an opportunity or facilities to commit the

offense.7

     Before our decision in United States v. Nations,8 it was

unclear how much evidence of non-predisposition and inducement the

defendant had to show before he becomes entitled to an entrapment

instruction.9     One line of decisions directed the trial judge to

give an entrapment instruction if the defendant presented any

evidence supporting his assertions, regardless of how flimsy or

insubstantial his evidence might be.10 An alternative view required

the defendant to present substantial evidence, which was defined as

more than just a smattering or a scintilla, before he could obtain

an entrapment instruction.11


     6
      Johnson, 872 F.2d at 620; United States v. Hudson, 982 F.2d
160, 162 (5th Cir.), cert. denied, 510 U.S. 831, 114 S. Ct. 100
(1993)
     7
      Pruneda-Gonzalez, 953 F.2d at 197; United States v. Andrew,
666 F.2d 915, 922 (5th Cir. 1982); United States v. Leon, 679 F.2d
534, 538 (5th Cir. 1982); United States v. Fischel, 686 F.2d 1082,
1085 (5th Cir. 1982).

     8
      764 F.2d 1073 (5th Cir. 1985).
     9
      Nations, 764 F.2d at 1080; Fischel, 686 F.2d at 1086 n.2.
     10
          See Perez v. United States, 297 F.2d 12 (5th Cir. 1961).
     11
      See Pierce v. United States, 414 F.2d 163 (5th Cir.), cert.
denied, 396 U.S. 960, 90 S. Ct. 435 (1969).

                                   10
     In Nations, we resolved these conflicting authorities, stating

that the defendant must show evidence that provides, at the least,

a basis for a reasonable doubt on the ultimate issue of whether

criminal intent originated with the government.               In short, the

record must contain sufficient evidence of both inducement and lack

of predisposition to raise an entrapment issue; the entrapment

issue need not be presented to the jury if the evidence does not

raise the issue to that degree.12

     The Supreme Court’s holding in Matthews — that a defendant is

entitled to an entrapment instruction when there is sufficient

evidence from which a reasonable jury could find entrapment —

comports with our pronouncement in Nations.                Moreover, in the

recent decision of United States v. Branch,13               we rejected the

scintilla of evidence standard, recognized that Matthews resolved

the issue of the amount of evidence required, and reiterated the

standard — that evidence in support of a defensive theory must be

sufficient for a reasonable jury to rule in favor of the defendant

on that theory.14

     Predisposition focuses on whether the defendant was an “unwary

innocent” or, instead, an “unwary criminal” who readily availed

himself        of   the   opportunity    to   perpetrate    the   offense.15

     12
          Nations, 764 F.2d at 1080.
     13
          91 F.3d 699, 712-13 (5th Cir. 1996).
     14
       See also United States v. Stowell, 953 F.2d 188, 189 (5th
Cir.), cert. denied, 503 U.S. 908, 112 S. Ct. 1269 (1992).
          15
        Matthews, 485 U.S. at 63, 108 S. Ct. at 886 (citations
omitted).

                                        11
Specifically, the question is whether the defendant intended, was

predisposed, or was willing to commit the offense before first

being approached by government agents.16             Government inducement

consists of the creative activity of law enforcement officials in

spurring an individual to crime.17            It need not overpower the

defendant’s will.       Neither does the entrapment defense require

proof of threats or coercion.18

      If the defendant makes a prima facie showing of both elements

—   lack of predisposition and true inducement by the government —

he is entitled to a jury instruction on the issue of entrapment.19

At this juncture the burden shifts to the government to prove

beyond a reasonable doubt that the defendant was disposed to commit

the offense prior to first being approached by government agents.20

But evidence that government agents merely afforded the defendant

an opportunity or the facilities for the commission of the crime is

insufficient to warrant the entrapment instruction.21

      Bradfield     insists   that    the   strong   preponderance   of   the


     16
      Johnson, 872 F.2d at 620-21 (citing United States v. Yater,
756 F.2d 1058 (5th Cir.), cert. denied, 474 U.S. 901, 106 S. Ct.
225 (1985)).
      17
           Fischel, 686 F.2d at 1085.
      18
           Id.
     19
      United States v. Hudson, 982 F.2d 160, 162 (5th Cir.), cert.
denied, 510 U.S. 831, 114 S. Ct. 100 (1993); Fischel, 686 F.2d at
1085; Leon, 679 F.2d at 538; Andrew, 666 F.2d at 922-23.
      20
           Hudson, 982 F.2d at 162.
     21
      Matthews v. United States, 485 U.S. 58, 66, 108 S. Ct. 883,
888 (1988).

                                      12
evidence adduced at trial demonstrates beyond serious question that

the    government,     through    Chancey’s    overly   persistent   efforts,

induced Bradfield to commit an offense that he was not predisposed

to commit, i.e., that the sheer number of contacts initiated by

Chancey without response or encouragement from Bradfield before

Bradfield finally succumbed to Chancey's ceaseless siren song

demonstrates     both    absence    of    predisposition    and   substantial

governmental coaxing. Thus, he argues, the district court erred in

refusing to instruct the jury on entrapment.            Bradfield emphasizes

the following: (1) He met Chancey purely by coincidence on a

trucking job and passively listened in on a conversation between

Chancey and Guerero about guns and drugs; (2) Bradfield and Chancey

did not plan a drug deal on the day that they met, and Bradfield

left without attempting to get Chancey’s phone number; (3) Chancey

testified that the reverse-sting was his idea from the beginning

and that only his initiative and persistence with the FBI kept the

plan    alive;   (4)    Chancey    had    a   substantial   contingency   fee

arrangement with the FBI, and he owed approximately $1,500 in child

support; (5) Chancey admitted at trial that it was he who called

Bradfield and told him to contact Guerero if he wanted to do a

deal, not vice versa (and even then admitted subsequently that he

had not talked to Bradfield but only to Bradfield’s wife); and (6)

Chancey bombarded Bradfield into submission with approximately

eighteen calls during April 1992, in an unrelenting campaign to

entice Bradfield to do a drug deal, before he finally succumbed and

started to negotiate.


                                         13
       Predictably, the government counters that the evidence adduced

at trial showed Bradfield’s predisposition to commit the offense,

thereby obviating the necessity for an entrapment instruction.

First, the conversation between Bradfield, Chancey, and Guerero

during the trucking job regarding the trading of guns for cocaine

demonstrated that Bradfield was a willing participant even before

Chancey became a government informant. And it was Chancey who told

Bradfield that he (Chancey) would not do a drug deal until the

trucking job was completed.22               Second, Chancey testified that

Guerero had called him and said that Bradfield had contacted

Guerero about doing a deal with Chancey.23                Third, the numerous

recorded     phone   calls    between      Bradfield    and    Chancey   revealed

Bradfield’s willingness to commit the offense.                    Finally, in a

recorded face-to-face conversation, Bradfield confided in Chancey

that    he   (Bradfield)     was   going    to   tell   his   friends    who   were

supplying the drug money that their price was $15,000 per kilo when

in actuality the price was $12,000 per kilo.

       The     government’s        protestations         to      the     contrary

notwithstanding, we conclude that Bradfield made a prima facie

showing of     non-predisposition          and   inducement,    with    sufficient

evidence, under Matthews, upon which a reasonable jury could base

        22
       As noted earlier, it is unclear from Chancey’s testimony
whether (1) Bradfield actually participated in this conversation or
merely listened in, and (2) Bradfield attempted to arrange a drug
deal with Chancey that day or Chancey gratuitously offered his
future participation.
       23
      The trial judge admitted this double hearsay testimony over
an objection by Bradfield’s attorney, but the admissibility of this
testimony is not specifically challenged on appeal.

                                        14
a finding that Bradfield was entrapped. First, there is sufficient

evidence that Bradfield was not disposed to commit the offense.

The record is devoid of evidence that Bradfield had ever shown an

interest or willingness to participate in a drug deal before he met

Chancey.   And he continued to exhibit an absence of intent for

quite a while, despite Chancey's persistent overtures. Second, the

record contains a plethora of evidence of government inducement.24

The reverse-sting operation was Chancey’s idea, and he actively

solicited the FBI’s involvement in the plan.      It was only through

his   self-interested,   persistent,   and   relentless   efforts   that

Chancey was finally able to persuade Bradfield to participate in

the drug deal.   Furthermore, Chancey was driven, to the point of

obsession, by the prospect of substantial monetary reward from his

contingency fee agreement and was clearly motivated by his pressing

financial obligations.

      As the evidence was more than sufficient to establish a prima

      24
      As neither side introduced into evidence either the tapes or
transcripts of the numerous recorded “courtship” calls that Chancey
admittedly made to Bradfield before he finally decided to
participate in the deal, we must infer that the content of those
calls could neither have helped nor harmed either the government’s
case or Bradfield’s. As it is obvious from the rest of the record
evidence, however, that Chancey repeatedly tried to tempt Bradfield
before he finally accepted Chancey’s invitation to deal, the only
appropriate inference is that Bradfield rejected (or at least never
responded affirmatively to) the myriad entreaties from Chancey
which preceded Bradfield’s eventual acceptance. It follows that
there is sufficient evidence and inferences of government
inducement to mandate the entrapment instruction.        This same
evidence distinguishes the instant case from United States v.
Fischel, 868 F.2d 1082, 1086 (5th Cir. 1982), in which we found no
error in the district court’s refusal to instruct the jury on
entrapment when the defendant had made but a single hesitation of
acquiescence (“I can’t get involved in this.”) before he agreed to
and did participate in the drug transaction.

                                 15
facie showing of both Bradfield’s lack of predisposition before

first        governmental   contact       and       the    government’s       protracted

inducement       efforts,   we   cannot         avoid     the   conclusion     that    the

district       court’s   refusal     to       instruct    the    jury    on   entrapment

constituted reversible error.                 As we are also convinced that but

for this error there is a substantial likelihood that the jury

verdict might have been favorable to Bradfield, we do not engage in

testing for harmlessness. To do so under these circumstances would

be a hollow act.

       2. Jury instruction on compensated witnesses

       Bradfield also contends that the district court committed

reversible error when it failed to instruct the jury specifically

on evaluating the credibility of a government informant witness who

is   compensated      pursuant     to     a    contingency       fee    agreement.      As

Bradfield raises this claim for the first time on appeal, we review

it for plain error.25

       We have previously adopted a specific instruction for use in

this    circuit     regarding    a   paid          informant’s    testimony,     and    it

provides in pertinent part:

       The testimony of . . . one who provides evidence against
       a defendant as an informer for pay . . . must always be
       examined and weighed by the jury with greater care and
       caution than the testimony of ordinary witnesses. You,
       the jury, must decide whether the witness’s testimony has
       been affected by any of those circumstances, or by the
       witness’s interest in the outcome of the case, or by
       prejudice against the defendant, or by the benefits that
       the witness has received . . . financially . . . . You
       should keep in mind that such testimony is always to be

        25
       United States v. Lopez, 923 F.2d 47, 49 (5th Cir.), cert.
denied, 500 U.S. 924, 111 S. Ct. 2032 (1991).

                                              16
     received with caution and weighed with great care.26


The district court did not give this instruction but charged the

jury instead with a general instruction on the credibility of

witnesses, which provides in pertinent part:

     [A]sk yourself a few questions: Did the person impress
     you as honest?    Did the witness have any particular
     reason not to tell the truth? Did the witness have a
     personal interest in the outcome of the case? Did the
     witness have any relationship with either the government
     or the defense?27


     The government contends that the district court adequately

charged the jury, as the instruction given included language

similar to that found in the specific paid informant instruction.

We disagree: The district court should have given the specific paid

informant instruction, even if it had to do so on its own motion.

Moreover, its failure to do so was plain error.

     Until 1987, we had a longstanding, per se rule that an

informant who was paid a contingency fee was not competent to

testify.28     By that time, however, we had virtually eliminated the

per se rule — except in the situation where the informant’s fee was

contingent on the conviction of a pretargeted individual — by


    26
     Pattern Jury Instructions (Criminal Cases) for the U.S. Fifth
Circuit, 1990 Edition, General and Preliminary Instruction 1.15,
“Accomplice-Informer-Immunity” at 26.
     27
          Id. at 20.
     28
       Williamson v. United States, 311 F.2d 441 (5th Cir. 1962),
cert. denied, 381 U.S. 950, 85 S. Ct. 1803 (1965). In Williamson,
the government, attempting to infiltrate a bootlegging operation,
paid its informant $10 per day in expenses and promised him $200 if
he could “catch” Williamson and another $100 for Lowrey.

                                   17
carving out numerous exceptions to and distinctions of that rule.29

Then, sitting en banc in United States v. Cervantes-Pacheco,30 we

abolished the per se rule and held that an informant who is

promised a contingency fee by the government is not automatically

disqualified from testifying in a federal criminal trial; rather it

is for the jury to evaluate the credibility of the witness’s

testimony in light of, inter alia, the fee arrangement.31


     29
       See United States v. Garcia, 528 F.2d 580, 587 (5th Cir.),
cert. denied sub nom., 426 U.S. 952, 96 S. Ct. 3177 (1976)(fee must
be contingent on the conviction of a pretargeted individual;
Williamson does not apply where an informant is paid a subsistence
allowance and given a reward, as long as there is no evidence that
he had been promised a specific sum to convict a particular
person); Harris v. United States, 400 F.2d 264, 266 (5th Cir.
1968)(Williamson does not apply if the government knows that the
targeted individual was engaged in the illicit activity prior to
the institution of the contingent fee arrangement); and Henley v.
United States, 406 F.2d 705, 706 (5th Cir. 1969)(refusing to
reverse a conviction when the informant’s testimony is fully
corroborated at trial).     At the time, it was unclear whether
Williamson only prohibited the government from agreeing to pay a
fee contingent on a conviction or whether it also prohibited the
government from paying a fee contingent on implication of a suspect
or some other governmental objective short of conviction. Compare
United States v. Lane, 693 F.2d 385, 387 (5th Cir. 1982)(applying
Williamson to fees contingent on implication) with United States v.
Gray, 626 F.2d 494, 499 (5th Cir.), cert. denied sub nom., 449 U.S.
1038, 101 S. Ct. 616 (1980)(applying Williamson to fees contingent
on conviction).
     30
      United States v. Cervantes-Pacheco, 826 F.2d 310, 315 (5th
Cir. 1987), cert. denied sub nom., 484 U.S. 1026, 108 S. Ct. 749
(1988).
     31
       The need to treat witnesses who are compensated for their
testimony consistently with witnesses who are promised a reduced
sentence in exchange for their testimony, the latter being a
practice thoroughly ingrained in our criminal justice system,
persuaded us to abolish the per se rule. These two categories of
witnesses are indistinguishable in principle, and both should be
allowed to testify subject to the jury’s evaluation of the
credibility of their testimony. See Cervantes-Pacheco, 826 F.2d at
315.

                                18
     In Cervantes-Pacheco, the government had routinely paid its

informant (1) a per diem, (2) his expenses, and (3) an amount at

the conclusion of each case based on the government’s evaluation of

the informant’s overall performance.        The informant testified that

he could not predict from fees previously earned the amount of his

fee in the case at bar and that his fee did not depend on the

ultimate outcome of the case or on the arrest or conviction of any

defendant.32    Under these facts, which are clearly distinguishable

from those in Williamson, we not only eliminated the per se rule

which had barred the testimony of a witness who is promised a

contingency fee for the conviction of a pretargeted individual. We

also expanded the pool of competent witnesses to include all

witnesses who are compensated for their testimony, whether by a

contingency fee, a sentence reduction, or some other quid pro quo.

We reasoned that the structural protections inherent in cross-

examination     and   in   the   jury’s   evaluation   of   the   witness’s

credibility      provide a check on such testimony.         As the Supreme

Court stated in Hoffa v. United States:33

     The established safeguards of the Anglo-American legal
     system leave the veracity of a witness to be tested by
     cross-examination, and the credibility of his testimony
     to be determined by a properly instructed jury.

     In mitigation of the result of our lifting the per se bar,


     32
          Cervantes-Pacheco, 826 F.2d at 311-12.
     33
      385 U.S. 293, 311, 87 S. Ct. 408, 418 (1966). In Hoffa, the
government, in exchange for the informant’s testimony, dropped or
failed to actively pursue state and federal charges against the
informant and paid his wife four monthly installments of $300 each
from government funds.

                                     19
however, we imposed four restrictions on the admissibility of such

testimony.34 So long as these rules — which are designed to protect

against abuses — are not violated, it remains for the jury to

evaluate the credibility of the compensated witness.35

     Our intention was for the admissibility of the testimony of a

compensated witness to be conditioned on compliance with these

rules, one of which calls upon the district court to instruct the

jury specifically on the suspect credibility of a compensated

witness. Even though the rule is expressed in non-mandatory terms,

we explicitly held in Cervantes-Pacheco that “the credibility of

the compensated witness . . . is for a properly instructed jury to

determine.”36    The Supreme Court in Hoffa agreed that the jury must

be properly instructed to perform its function adequately.37     And,

in subsequent cases we have required the specific instruction as a




      34
       First, the government must not deliberately use perjured
testimony or encourage the use of perjured testimony. Second, the
government must make a complete and timely disclosure to the
accused of the fee arrangement that it has made with the informant.
Third, the accused must have an adequate opportunity to cross-
examine the informant and government agents about any agreement to
compensate the witness. Finally, the trial court should give a
careful instruction to the jury pointing out the suspect
credibility of a fact witness who has been compensated for his
testimony. See Cervantes-Pacheco, 826 F.2d at 315-16 (citations
omitted)(emphasis added).
     35
       United States v. Rizk, 833 F.2d 523, 525 (5th Cir. 1987),
cert. denied, 488 U.S. 832, 109 S. Ct. 90 (1988)(citing Cervantes-
Pacheco, 826 F.2d at 315-16).
     36
          Cervantes-Pacheco, 826 F.2d at 316 (emphasis added).
     37
          Hoffa, 385 U.S. at 311, 87 S. Ct. at 418.

                                   20
prerequisite to the admissibility of such testimony.38

     As noted, we have set forth with precision the rules that

govern the admissibility of the testimony of a compensated witness.

Under the instant circumstances we are constrained to conclude that

the district court plainly erred in failing to give the jury the

specific instruction on evaluating the credibility of a compensated

witness.     Ordinarily, though, our inquiry does not stop at a

determination of error; once we have found it, we test it for

harmlessness.        We need not reach the question of harmlessness

today,    however,    for    we    have   already      found   reversible   error

constituting harm in the district court’s refusal to instruct the

jury on entrapment.         Even if that alone were not sufficient, the

cumulative effect of these two errors would certainly require

reversal of Bradfield’s conviction.

     A     final   point    must    be     made   in    connection   with   jury

instructions and compensated witnesses.                The district court was

required to give the appropriate compensated witness instruction on

its own.    Moreover, when the government exercises its privilege of

introducing the testimony of a compensated witness, it is obligated

to ensure compliance with the rules governing the admissibility of


     38
       United States v. Goff, 847 F.2d 149, 161 (5th Cir.), cert.
denied sub nom., 484 U.S. 1026, 108 S. Ct. 749 (1988)(“[T]he trial
court must give the jury careful instructions pointing out the
suspect credibility of a fact witness who has been or expects to be
compensated for his testimony.”)(emphasis added); Rizk, 833 F.2d at
525(“The testimony of an informant to whom the government has
promised a fee is admissible if . . . the trial court, in
instructing the jury, has pointed out the suspect credibility of a
fact witness who has been compensated for his testimony.")(citation
omitted)(emphasis added).

                                          21
such testimony — including the giving of the Cervantes-Pacheco

instruction.     If, as here, the court fails to do so on its own and

the defendant fails to request such an instruction, the government

must.   As an officer of the court, the prosecutor should have

fulfilled the government’s obligation by inviting the district

court   to    give   the   specific   Cervantes-Pacheco   instruction   on

evaluating the credibility of a compensated witness.          Henceforth

this holding must be implemented by the trial courts of this

circuit, and they must be assisted by government prosecutors in

such implementation when and if a reminder should be necessary.

     3. Acceptance of responsibility

     The district court denied a downward adjustment to Bradfield’s

sentence for acceptance of responsibility under U.S.S.G. §3E1.1.

As we are reversing his conviction and vacating his sentence, we

need not and therefore do not address Bradfield’s assignment of

error on this point.       He remains free to re-urge his acceptance of

responsibility if he should be convicted in the future — by guilty

plea or by the jury — on the charges he faced here, or any of them.

B. WILLIAMS

     1. Sufficiency of the evidence; Motion for new trial

     In reviewing challenges to the sufficiency of the evidence, we

consider the evidence in the light most favorable to the verdict

and decide whether a rational jury could have found that the

government proved all of the elements of the offense beyond a




                                      22
reasonable doubt.39           We resolve all inferences and credibility

determinations in favor of the jury’s verdict.40

       To sustain a conviction for conspiracy to possess with the

intent to distribute cocaine, the government must prove beyond a

reasonable doubt that (1) a conspiracy existed, (2) the defendant

knew        of    the   conspiracy,     and    (3)   the   defendant   voluntarily

participated in the conspiracy.41 The government need not prove the

elements by direct evidence alone; their existence may be inferred

from        the   “development    and    collocation       of   circumstances.”42

       That       one’s   mere   presence      at    the   crime   scene   or   close

association with the conspirators, standing alone, will not support

an inference of participation in the conspiracy is long and well

established.43          We will not lightly infer a defendant’s knowledge

of and participation in a conspiracy,44 and the government may not


             39
         United States v. Maltos, 985 F.2d 743, 746 (5th Cir.
1992)(citing Glasser v. United States, 315 U.S. 60, 80, 62 S. Ct.
457, 469 (1942)); United States v. Castro, 15 F.3d 417, 419 (5th
Cir.), cert. denied sub nom., ___ U.S. ___, 115 S. Ct. 127 (1994).
       40
            Castro, 15 F.3d at 419.
       41
      Maltos, 985 F.2d at 746; United States v. Sacerio, 952 F.2d
860, 863 (5th Cir. 1992).
        42
       Maltos, 985 F.2d at 746 (quoting United States v. Vergara,
687 F.2d 57, 61 (5th Cir. 1982), cert. denied, 484 U.S. 957, 108 S.
Ct. 354 (1987)).
       43
      Maltos, 985 F.2d at 746; United States v. DeSimone, 660 F.2d
532, 537 (5th Cir. 1981), cert. denied sub nom., 455 U.S. 1027, 102
S. Ct. 1732 (1982); Sacerio, 952 F.2d at 863; United States v.
Espinoza-Seanez, 862 F.2d 526, 537 (5th Cir. 1988); United States
v. Jackson, 700 F.2d 181, 185-86 (5th Cir.), cert. denied sub nom.,
464 U.S. 842, 104 S. Ct. 139 (1983).
       44
            Maltos, 985 F.2d at 747 (citing Jackson, 700 F.2d at 185).

                                              23
prove a conspiracy merely by presenting evidence that places the

defendant in “a climate of activity that reeks of something foul.”45

       Williams claims that the evidence is insufficient to support

his conviction, insisting that it does nothing more than establish

his presence at the crime scene and his association with others who

were    participating     in    the    illegal   activity.46     Specifically,

Williams maintains that the government’s evidence shows only that

he   (1)    was   seen   at    the    Shoney’s   restaurant    with   Bradfield,

Robertson, Watts, and Shawn, (2) participated in a portion of the

recorded conversation in the men’s room with Bradfield and Chancey,

and (3) together with Watts and Robertson, was detained at the

service station, searched, and released without arrest.

       Our review of the record leads us to conclude that the

evidence adduced at trial and all reasonable inferences therefrom

are sufficient, when viewed in the light most favorable to the

verdict, to show beyond a reasonable doubt that Williams knew of

and participated in the conspiracy. First, Chancey testified that,

before going into the men’s room, Bradfield pointed to Williams,

indicating that he was the man who would bring the money.                Second,

Williams did not merely listen but participated at length in the

recorded conversation in the men’s room during which he, Chancey,

and Bradfield discussed the exchange of the money for the cocaine.


       45
      Maltos, 985 F.2d at 747 (citing United States v. Galvan, 693
F.2d 417, 419 (5th Cir. 1982)).
       46
      Williams does not dispute that a conspiracy existed — only
that the evidence was insufficient to show beyond a reasonable
doubt that he (1) knew of and (2) participated in the conspiracy.

                                         24
On this point, we have previously recognized that the knowledge and

participation required for a conspiracy conviction may be inferred

from evidence that the defendant was present during or participated

in one or more pertinent conversations with others who were parties

to a conspiracy.47     Both the temporal and substantive extent of

Williams’ participation in the men’s room conversation indicates

that his involvement was more substantial than mere presence or

association.   Finally, in the men’s room conversation, Williams

agreed to go to the motel with Chancey and wait for Bradfield to

return with the rest of the money.

     Viewed in the light most favorable to the jury’s verdict, the

evidence is sufficient to sustain Williams’ conviction. It follows

that the district court did not abuse its discretion in denying

Williams’ new trial motion grounded on an insufficiency of the

evidence.48

     2. Speedy trial

     Williams maintains that the district court denied his right to

a speedy trial.   Whether a district court has complied with the


    47
      See Jackson, 700 F.2d at 185 (“The government has offered no
evidence indicating that [the defendant] was present during
conversations in which the conspiracy was discussed.”)(footnote
omitted); Espinoza-Seanez, 862 F.2d at 538 (“[Defendant] was shown
to have been with the conspirators in a car which they drove while
making arrangements furthering their drug trafficking, but he was
never shown to have heard any of the conversations or participated
in any of them.”)(referring to United States v. Gardea-Carrasco,
830 F.2d 41 (5th Cir. 1987)).
     48
       United States v. Webster, 960 F.2d 1301, 1305 (5th Cir.),
cert. denied sub nom., 506 U.S. 927, 113 S. Ct. 355
(1992)(reviewing district court’s denial of a motion for a new
trial for clear abuse of discretion).

                                 25
Speedy Trial Act is a matter of law subject to our de novo review.49

The Act requires that a defendant be tried within seventy non-

excludable days of indictment; otherwise, the indictment shall be

dismissed     on   motion   of   the   defendant.50   Nevertheless,   the

defendant’s failure to move for dismissal prior to trial or entry

of a plea of guilty or nolo contendre constitutes a waiver of the

right to dismissal.51       When Williams failed to raise the alleged

error prior to trial, he waived his right to dismissal under the

Speedy Trial Act.

     3. Inconsistent rulings by the district court

     Williams posits that co-defendants to a conspiracy indictment

must be treated alike;52 consequently, he insists, the district

court erred in denying his motion for a new trial after that court

granted such a motion by Robertson.         But Williams is wrong in his

basic premise:     Our precedent does not require identical treatment

of co-defendants to a conspiracy indictment.            It follows that

Williams’ claim is without merit.


         49
       United States v. Jackson, 30 F.3d 572, 575 n.2 (5th Cir.
1994)(citing United States v. Taylor, 487 U.S. 326, 108 S. Ct. 2413
(1988)).
     50
          18 U.S.C. § 3161(c)(1) (1994).
     51
          18 U.S.C. § 3162(a)(2) (1994).
    52
     Williams’ argument misinterprets United States v. Sheikh, 654
F.2d 1057 (5th Cir. 1981), cert. denied, 455 U.S. 991, 102 S. Ct.
1617 (1982), and United States v. Zuniga-Salinas, 945 F.2d 1302
(5th Cir. 1991), both of which have been subsequently overruled and
reversed, respectively, by United States v. Zuniga-Salinas, 952
F.2d 876 (5th Cir. 1992)(en banc)(holding that an inconsistent
verdict is not a bar to conviction where all other co-conspirators
are acquitted).

                                       26
     4. Ineffective assistance of counsel

     Finally, Williams contends that his counsel was ineffective in

(1) waiving Williams’ speedy trial rights without his consent, (2)

subjecting Williams to public ridicule, scorn, and suspicion in his

hometown as a result of his delayed detention, (3) failing to

object timely to testimony implicating Williams in prior narcotics

deals, and (4) conceding Williams’ guilt in closing argument.

Generally we shall not address a claim of ineffective assistance of

counsel on direct appeal unless it has been raised before the

district court.   By way of exception, though, we shall review an

ineffective assistance claim that was not previously raised to the

district court if the record is sufficiently developed with respect

to the merits of such a claim.53     As Williams’ claim was neither

raised in the district court nor sufficiently developed in the

record, we decline to address this alleged error on direct appeal.

                               III.

                            CONCLUSION

     As the district court erred reversibly in refusing to instruct

the jury on entrapment, and also erred in not giving the jury the

paid informant instruction, we reverse Bradfield’s conviction,

vacate his sentence, and remand his case for a new trial.   Failure

to give the entrapment instruction is alone sufficient to entitle

Bradfield to a new trial; coupled with the failure to give the

compensated witness instruction, these two errors mandate the

      53
        United States v. Tolliver, 61 F.3d 1189, 1222 (5th Cir.
1995)(citing United States v. McCaskey, 9 F.3d 368, 380 (5th Cir.
1993), cert. denied, ___ U.S. ___, 114 S. Ct. 1565 (1994)).

                                27
result that we reach today and no other.   When, during the course

of the new trial, the district court addresses the matter of jury

instructions, its rulings must comport with the holdings we make

today.   For the foregoing reasons, the conviction of Williams is

affirmed; but the conviction of Bradfield is reversed and remanded

for a new trial, and accordingly his sentence is vacated.

AFFIRMED as to Williams; REVERSED, VACATED, and REMANDED as to

Bradfield.




                               28